DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, no English language copy of the foreign document JP 201 8-149703, filed August 8, 2018 has been provided.  In addition, no English translation of the 371 International application PCT/JP2019/030683, filed August 5, 2019 has been provided. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translations must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
It should also be noted that several documents filed on February 5, 2021, including the Written Opinion of the ISA and the WIPO publication of the instant application, are filed in the Japanese language.  English translations must be provided for proper consideration by Examiner. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
	
		
Response to Amendment
The preliminary amendment filed on February 5, 2021 has been entered.
	Claims 1-20 are pending.
	Claims 1-5 have been amended. 
	Claims 15-20 have been added.
Claims 1-20 are rejected.

Claim Objections
Claims 1, 5, 9, 14, 17-18, and 20 are objected to because of the following informalities:  
Claims 1 and 5 similarly recite “an acquirer configured to acquire, from a transfer node to which a terminal is newly connected, a locator information indicating the transfer node to which the terminal is newly connected and a terminal identifier of the terminal that is newly connected and store the locator information and the terminal identifier that are acquired in the storage.”  For the recitation to be more understandable, the word “to” should be inserted before the word “store” in the last part 
Claim 9 recites 
“A system for notification, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to: 
storing, by a storage, …
acquiring, by an acquirer, …
notifying, by a notifier, …”  
The use of “ing” at the end of each verb describing the steps is inconsistent with the recitation of “cause the system to.”  The verbs should be recited as “store,” “acquire,” and “notify.”
Claims 14, 17, and 20 recite “wherein the order of priorities based at least on a number of communications with the terminal.”  The word “is” should be inserted after “priorities.”
Claim 18 has two periods at the end of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claims 1 and 5:  
“a storage configured to store a terminal identifier for identifying a terminal, …”
“an acquirer configured to acquire, from a transfer node …”
“a notifier configured to notify the transfer node …”
Claims 2 and 6:  “wherein the storage is configured to store the candidate terminal identifier …”
Claims 3 and 7:  “wherein the storage is configured to store the candidate terminal identifier …”
Claims 4 and 8:  “wherein the storage is configured to store the candidate terminal identifier …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
The generic placeholders used as a substitute for “means” are as follows:
“the storage” is described as a “storage unit” in paragraph [0023] and fig. 2 of the specification in a manner which constitutes structure, as follows:
The storage unit 14 is implemented by a Random Access Memory (RAM), a semiconductor memory element such as a Flash Memory, or a storage apparatus such as a hard disk and an optical disc.

“an acquirer” is described as an “acquisition unit” in paragraph [0035] and fig. 2 of the specification in a manner which constitutes structure, as follows: 
The control unit 15 is implemented by using a Central Processing Unit (CPU), and executes a processing program stored in a memory. Accordingly, the control unit 15 functions as an acquisition unit 15a and a notification unit 15b.
“a notifier” is described as an “notification unit” in paragraph [0035] and fig. 2 of the specification in a manner which constitutes structure, as follows: 
The control unit 15 is implemented by using a Central Processing Unit (CPU), and executes a processing program stored in a memory. Accordingly, the control unit 15 functions as an acquisition unit 15a and a notification unit 15b.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 1, 5, and 9,
The claims all similarly recite in the first limitation “a storage configured to store a terminal identifier for identifying a terminal, locator information indicating a transfer node to which the terminal is connected, a candidate terminal identifier for identifying a candidate terminal which is a communication destination candidate of the terminal, and candidate locator information indicating a transfer node to which the candidate terminal is connected in association with each other.”  It is not clear precisely what is meant by the phrase “in association with each other” with respect to the “transfer node” and the “candidate terminal.”  If there is an “association” between the two, how is it represented and what does it mean? 
Regarding Claims 2-4, 6-8, and 10-20,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2012-108733 A, hereinafter referred to as Tanaka) in view of Junichi (JP 2016- 001922 A, hereinafter referred to as Junichi).
Regarding Claim 1,
Tanaka teaches:
“A notification apparatus” (page 2, paragraph 7). [A communication terminal apparatus transmits and receives data.]
“a storage configured to store a terminal identifier for identifying a terminal” (page 2, paragraph 7).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of communication terminal devices.] 
“a candidate terminal identifier for identifying a candidate terminal which is a communication destination candidate of the terminal” (page 2, paragraph 7).  [A 
“candidate locator information indicating a transfer node to which the candidate terminal is connected in association with each other” (page 16, paragraph 4; page 17, paragraph 1).  [The geographic model corresponding to the received DL source candidate list representing each location in a nationwide distributed type or a city centralized type, and a DL destination communication terminal device is included in the received DL source candidate list (page 16, paragraph 4).  The load index table is stored in the load index storage unit, and the function selection unit calculates a statistical value for the load of the candidate DL source communication terminal device based on the load index table (page 17, paragraph 1).  The hint server includes a CPU, a memory, an auxiliary storage device, and the router load index storage unit (page 15, paragraph 5).]  (NOTE: Since the load index table is associated with the router and the DL source candidate list, the “association with each other” is disclosed.)
“an acquirer configured to acquire, from a transfer node to which a terminal is newly connected, a locator information indicating the transfer node to which the terminal is newly connected and a terminal identifier of the terminal that is newly connected” (page 20, paragraph 3). [The hint server acquires the IP addresses of the DL source communication terminal device and the DL destination communication terminal device, and extracts the network address; the hint server estimates the router used for communication from the DL source communication terminal device to the DL destination communication terminal device based on the network address.]  (NOTE: The router transfer node,” and its network address to the “locator information.”  The hint server is equivalent to the “acquirer.”)
 “a notifier configured to notify the transfer node to which the terminal is newly connected of the candidate terminal identifier and the candidate locator information stored in association with the terminal identifier that is acquired in the storage” (page 2, paragraph 7; page 4, paragraph 2; page 11, paragraph 4).  [A plurality of communication terminal devices are candidates for data transmission request destinations in the retention rate storage unit, and the communication terminal apparatus, which transmits and receives data, comprises a notification unit for notifying the identification information of the communication terminal (page 2, paragraph 7).  The communication terminal apparatus has a notification step of notifying identification information of the plurality of communication terminals (page 4, paragraph 2).  The affiliated router storage unit 442 stores an affiliated router address correspondence table, which has network addresses and affiliated routers associated with each other; the affiliated router represents an identifier of the router to which a device having an IP address included in each network address is connected (page 11, paragraph 4).]  (NOTE: The notification unit is equivalent to the “notifier,” and the notifications include both the candidate terminal and router address information, which is equivalent to the “locator information.”)
Tanaka does not teach:
“locator information indicating a transfer node to which the terminal is connected.” 
store the locator information and the terminal identifier that are acquired in the storage.” 
Junichi teaches:
“locator information indicating a transfer node to which the terminal is connected” (page 2, paragraph 7; page 5, paragraphs 2 & 4).  [In the invention, a plurality of nodes transfer packets transmitted by a terminal (page 2, paragraph 7).  The location information includes the geographical location of each of the nodes 10A to 10D, and the position information is information indicating that the node is in a specific country or region (page 5, paragraph 2).  The path determination unit 22 refers to the position information corresponding to the node to which the terminal 30 is connected from the node position information storage unit 21 (page 5, paragraph 4).]  (NOTE:  Node location, which is equivalent to “locator information indicating a transfer node,” is stored in the storage unit 21.)
“store the locator information and the terminal identifier that are acquired in the storage”  (page 5, paragraphs 2 & 4). [The location information includes the geographical location of each of the nodes 10A to 10D, and the position information is information indicating that the node is in a specific country or region (page 5, paragraph 2).  The path determination unit 22 refers to the position information corresponding to the node to which the terminal 30 is connected from the node position information storage unit 21 (page 5, paragraph 4).]
Because both Tanaka and Junichi teach communication systems with terminal devices and servers connected using routing nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 5,
Tanaka teaches:
“A notification method executed by a notification apparatus” (page 2, paragraph 7). [A communication terminal apparatus transmits and receives data.]
“a storage configured to store a terminal identifier for identifying a terminal” (page 2, paragraph 7).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of communication terminal devices.] 
“a candidate terminal identifier for identifying a candidate terminal which is a communication destination candidate of the terminal” (page 2, paragraph 7).  [A retention rate storage unit for stores the identification information of a plurality of communication terminal devices that are candidates for data transmission request destinations.]
“candidate locator information indicating a transfer node to which the candidate terminal is connected in association with each other” (page 16, paragraph 4; page 17, paragraph 1).  [The geographic model corresponding to the received DL source association with each other” is disclosed.)
“acquiring, from a transfer node to which a terminal is newly connected, a locator information indicating the transfer node to which the terminal is newly connected and a terminal identifier of the terminal that is newly connected and storing the locator information and the terminal identifier that are acquired in the storage” (page 20, paragraph 3). [The hint server acquires the IP addresses of the DL source communication terminal device and the DL destination communication terminal device, and extracts the network address; the hint server estimates the router used for communication from the DL source communication terminal device to the DL destination communication terminal device based on the network address.]  (NOTE: The router connecting the terminals is equivalent to the “transfer node,” and its network address to the “locator information.”  The hint server performs the “acquiring.”)
“notifying the transfer node to which the terminal is newly connected of the candidate terminal identifier and the candidate locator information stored in association with the terminal identifier that is acquired in the storage” (page 2, paragraph 7; page 4, notifying,” and the notifications include both the candidate terminal and router address information, which is equivalent to the “locator information.”)
Tanaka does not teach:
“locator information indicating a transfer node to which the terminal is connected.” 
“storing the locator information and the terminal identifier that are acquired in the storage.” 
Junichi teaches:
“locator information indicating a transfer node to which the terminal is connected” (page 2, paragraph 7; page 5, paragraphs 2 & 4).  [In the invention, a plurality of nodes transfer packets transmitted by a terminal (page 2, paragraph 7).  The location information includes the geographical location of each of the nodes 10A to 10D, and the locator information indicating a transfer node,” is stored in the storage unit 21.)
“storing the locator information and the terminal identifier that are acquired in the storage”  (page 5, paragraphs 2 & 4). [The location information includes the geographical location of each of the nodes 10A to 10D, and the position information is information indicating that the node is in a specific country or region (page 5, paragraph 2).  The path determination unit 22 refers to the position information corresponding to the node to which the terminal 30 is connected from the node position information storage unit 21 (page 5, paragraph 4).]
Because both Tanaka and Junichi teach communication systems with terminal devices and servers connected using routing nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Tanaka disclosure, the ability to store the location of the routing node, as taught by Junichi; and such inclusion would have increased the efficiency of the network transmissions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc.
Regarding Claim 9,
Tanaka teaches:
“A system for notification, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor” (page 2, paragraph 7). [A communication terminal apparatus transmits and receives data.]
“the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor” (page 6, paragraph 7). [The hint server includes a CPU (Central Processing Unit), a memory, an auxiliary storage device.]
“storing, by a storage, a terminal identifier for identifying a terminal” (page 2, paragraph 7).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of communication terminal devices.] 
“a candidate terminal identifier for identifying a candidate terminal which is a communication destination candidate of the terminal” (page 2, paragraph 7).  [A retention rate storage unit for stores the identification information of a plurality of communication terminal devices that are candidates for data transmission request destinations.]
“candidate locator information indicating a transfer node to which the candidate terminal is connected in association with each other” (page 16, paragraph 4; page 17, paragraph 1).  [The geographic model corresponding to the received DL source candidate list representing each location in a nationwide distributed type or a city centralized type, and a DL destination communication terminal device is included in the association with each other” is disclosed.)
“acquiring, by an acquirer, from a transfer node to which a terminal is newly connected, a locator information indicating the transfer node to which the terminal is newly connected and a terminal identifier of the terminal that is newly connected” (page 20, paragraph 3). [The hint server acquires the IP addresses of the DL source communication terminal device and the DL destination communication terminal device, and extracts the network address; the hint server estimates the router used for communication from the DL source communication terminal device to the DL destination communication terminal device based on the network address.]  (NOTE: The router connecting the terminals is equivalent to the “transfer node,” and its network address to the “locator information.”  The hint server is equivalent to the “acquirer” performs the “acquiring.”)
“notifying, by a notifier, the transfer node to which the terminal is newly connected of the candidate terminal identifier and the candidate locator information stored in association with the terminal identifier that is acquired in the storage” (page 2, paragraph 7; page 4, paragraph 2; page 11, paragraph 4).  [A plurality of communication terminal devices are candidates for data transmission request notifier,” and performs the “notifying.” The notifications include both the candidate terminal and router address information, which is equivalent to the “locator information.”)
Tanaka does not teach:
“locator information indicating a transfer node to which the terminal is connected.” 
“storing the locator information and the terminal identifier that are acquired in the storage.” 
Junichi teaches:
“locator information indicating a transfer node to which the terminal is connected” (page 2, paragraph 7; page 5, paragraphs 2 & 4).  [In the invention, a plurality of nodes transfer packets transmitted by a terminal (page 2, paragraph 7).  The location information includes the geographical location of each of the nodes 10A to 10D, and the position information is information indicating that the node is in a specific country or locator information indicating a transfer node,” is stored in the storage unit 21.)
“storing the locator information and the terminal identifier that are acquired in the storage”  (page 5, paragraphs 2 & 4). [The location information includes the geographical location of each of the nodes 10A to 10D, and the position information is information indicating that the node is in a specific country or region (page 5, paragraph 2).  The path determination unit 22 refers to the position information corresponding to the node to which the terminal 30 is connected from the node position information storage unit 21 (page 5, paragraph 4).]
Because both Tanaka and Junichi teach communication systems with terminal devices and servers connected using routing nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Tanaka disclosure, the ability to store the location of the routing node, as taught by Junichi; and such inclusion would have increased the efficiency of the network transmissions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claims 2, 6, and 10,
Tanaka in view of Junichi teaches all the limitations of parent Claims 1, 5, and 8.
Tanaka teaches:
“wherein the storage is configured to store the candidate terminal identifier and the candidate locator information for the communication destination candidate designated by a user of the terminal” (page 2, paragraph 7; page 16, paragraph 4; page 5, paragraph 4).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of communication terminal devices that are candidates for data transmission (page 2, paragraph 7).  The geographic model corresponding to the received DL source candidate list representing each location in a nationwide distributed type or a city centralized type, and a DL destination communication terminal device is included in the received DL source candidate list (page 16, paragraph 4).  The communication terminal device receives content data desired by the user from another communication terminal device storing the data (page 5, paragraph 4).]
Regarding Claims 3, 7, and 11,
Tanaka in view of Junichi teaches all the limitations of parent Claims 1, 5, and 8.
Tanaka teaches:
“wherein the storage is configured to store the candidate terminal identifier and the candidate locator information for the communication destination candidate selected based on a communication history of the terminal” (page 2, paragraph 7; page 16, paragraph 4; page 5, paragraph 6).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of  (page 2, paragraph 7).  The geographic model corresponding to the received DL source candidate list representing each location in a nationwide distributed type or a city centralized type, and a DL destination communication terminal device is included in the received DL source candidate list (page 16, paragraph 4).  The communication terminal device receives content data desired by the user from another communication terminal device storing the data (page 5, paragraph 6).  In response to the inquiry from the communication terminal device, the peer management server has a list of IP addresses of other communication terminal devices with which the communication terminal device that has inquired should communicate, referred to as “DL source candidate list”.]  (NOTE:  The DL source candidate list is equivalent to the “history of the terminal.”)
Regarding Claims 4, 8, and 12,
Tanaka in view of Junichi teaches all the limitations of parent Claims 3, 7, and 11.
Tanaka teaches:
“wherein the storage is configured to store the candidate terminal identifier and the candidate locator information for the communication destination candidate selected in order of priorities weighted according to the terminal or a type of communication of the communication history of the terminal” (page 2, paragraph 7; page 16, paragraph 4; page 5, paragraphs 4 & 6; page 7, paragraph 3).  [The apparatus includes a retention rate storage unit for storing the total data based on the identification information of a plurality of communication terminal devices that are candidates for data transmission (page 2, paragraph 7).  The geographic model corresponding to the received DL source history of the terminal,” and the DL source list generation unit generates the “order of priorities.”)

Claims 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2012-108733 A, hereinafter referred to as Tanaka) in view of Junichi (JP 2016- 001922 A, hereinafter referred to as Junichi) and further in view of Jain et al. (US 2019/0342215 A1, hereinafter referred to as Jain).
Regarding Claims 13, 16, and 19,
Tanaka in view of Junichi teaches all the limitations of parent Claims 1, 5, and 9.
Tanaka does not teach:
wherein the transfer node includes at least one of an Ingress Tunnel Router and an Egress Tunnel Router.” 
Jain teaches:
“wherein the transfer node includes at least one of an Ingress Tunnel Router and an Egress Tunnel Router” (paragraph [0027]).  [Each of the border nodes and the edge nodes are referred to as tunnel routers (xTR) or, in particular, to an ingress tunnel router (ITR) when receiving a packet destined for a host coupled to the node and/or an egress tunnel router (ETR) when transmitting.]
Because both Tanaka and Jain teach communication systems with terminal devices and servers connected using routing nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Tanaka disclosure, the use of ingress and egress tunnel routers, as taught by Jain; and such inclusion would have increased the efficiency of the network transmissions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2012-108733 A, hereinafter referred to as Tanaka) in view of Junichi (JP 2016- 001922 A, hereinafter referred to as Junichi) and further in view of Sindhu (US 2018/0241696 A1, .
Regarding Claims 14, 17, and 20,
Tanaka in view of Junichi teaches all the limitations of parent Claims 4, 8, and 12.
Tanaka does not teach:
“wherein the order of priorities based at least on a number of communications with the terminal.” 
Sindhu teaches:
“wherein the order of priorities based at least on a number of communications with the terminal” (paragraphs [0006], [0065]).  [Host network accelerators (HNAs) hardware devices that embed virtual routers on one or more integrated circuits, where the virtual router are configured to extend the one or more virtual networks to the virtual machines ([0006]).  The flow control information inserted within the tunnel packet informs the destination HNA an amount of data pending in one or more outbound queues destined for the destination HNA and/or an amount of space available in memory  for receiving data from the HNA to which the outbound tunnel packet is destined; the flow control information inserted within the tunnel packet specifies one or more maximum transmission per priority at which the HNA to which the tunnel packet is destined is permitted to send data ([0065]).]  (NOTE: The amount of data being sent through the tunnel, which is equivalent to the “number of communications” determines the “priorities.”)
Because both Tanaka and Sindhu teach communication systems with terminal devices and servers connected using routing nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2012-108733 A, hereinafter referred to as Tanaka) in view of Junichi (JP 2016- 001922 A, hereinafter referred to as Junichi) and further in view of Burbidge et al. (US 2013/0150024 A1, hereinafter referred to as Burbidge).
Regarding Claims 15 and 18,
Tanaka in view of Junichi teaches all the limitations of parent Claims 4 and 8.
Tanaka does not teach:
“wherein the terminal is higher in priority when the terminal is less tolerant to a packet loss of data communication than other terminals.” 
Burbidge teaches:
wherein the terminal is higher in priority when the terminal is less tolerant to a packet loss of data communication than other terminals” (paragraphs [0101]).  [Data Radio Bearers (DRBs) having a certain QoS class identifier (QCI) value, a priority value of a numerical integer value, a packet delay budget value measured in milliseconds, 
Because both Tanaka and Burbidge teach communication systems with terminal devices connected to servers, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Tanaka disclosure, assigning the priority based on the tolerance for packet loss, as taught by Burbidge; and such inclusion would have increased the efficiency of the network transmissions for high quality networks which cannot lose packets, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references also relate to exchanging information between terminals.
Hirofumi Ueda et al. teach Method for Exchanging Information between Communication Terminals, and Communication Terminal.
Ryota Kimura teaches Communication Device, Communication Control Method, and Communication System.
Takahiro Saiwai et al. teach Base Station and Radio Terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454